Title: To George Washington from Joseph Webb, Jr., 30 June 1781
From: Webb, Joseph, Jr.
To: Washington, George


                        
                            Dear Sir
                            Wethersfield June 30th 1781
                        
                        your polite Letter shou’d have been answer’d before this but when the Letter arrived I was at Colchester
                            about 25 Miles from here which I hope will excuse me, Mr Denny delivd the Work man the Leather; (& the Boots I now
                            send) The Bills enclosed Amounting to £3.6.0. I hope they will please your Excellency, they appear to me too short—but Mr
                                Thrasher the Bootmaker declares they are according to your Measure—We are extreamly sorry
                            to hear of the ill State of your Ladys Health—and sincerly hope before this She is recover’d—Mrs Webb says She feel’s anxious
                            for her going to Virginia wou’d rather prefer her coming to Wethersfield where she will find a Number that will be happy
                            to shew her every Civility in their power—When you did us the Honor of your Company at Wethersfield we only regret we
                            cou’d not enjoy your stay much longer & are happy you were pleased with your Jaunt—and hope for an
                            Opportunity whenever it may be consistant to your Excellency’s Business that you will make Wethersfield
                            your Quarter’s & the same House which is always at your service—Mrs Webb Joins in Compliments to your Good Lady
                            & self.
                        Accept Dear sir my Best wishes for your Health & Happiness a Glorious End of the War a Happy Return
                            to your Family to Enjoy that domestick Happiness due to you. I am most sincerly Yr Excellencys Most Obt H. sert
                        
                            Jos. Webb
                        
                        
                            Dear sir Just as I was closing this Letter Majr Tallmadge has been polite Enough to say He is now
                                packing a H. Hd of Boots to forward on to Colo. Sheldon which will be with you in about four Days—& offers to
                                take Charge of your Boots I have Therefore Delivd ’em to him.
                            The other pair will be stouter—shou’d they not suit your Excellency we beg you not to take ’em but let us
                                know it & We will send you a nother pair.
                        

                    